DETAILED ACTION
This action is responsive to the amendments filed 05 January 2022. Examiner acknowledges amendments to claims 1, 9, 10, and 13, and the cancellation of claims 16 and 17. Claims 1-11 and 13-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first axis, the second axis, and the third axis of claims 1, 9, and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claims 1, 3-4, 9, 11 objected to because of the following informalities:
Claim 1 recites the limitation “the first and second protrusions” (lines 14, 15, 16, 17), which should read “the first protrusion and the second protrusion”
Claim 3 recites the limitation “the first and second sealing lines” (line 3), which should read “the first and second sealing lines”
Claim 4 recites the limitation “the first and second sealing surfaces” (lines 1-2, 2-3), which should read “the first and second sealing surfaces”
Claim 9 recites the limitation “the first and second protrusions” (lines 4, 5, 6, 6-7), which should read “the first protrusion and the second protrusion”
Claim 11 recites the limitation “the first and second housing parts” (lines 3, 3-4), which should read “the first housing part and the second housing part”
Claim 13 recites the limitation “the lengths of the first and second protrusions” (lines 12, 13, 14, 15), which should read “the length of the first protrusion and the length of the second protrusion”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-20110194234-A1, previously presented), hereinafter Park (second listed inventor), in view of Kim (US-20170351164-A1, previously presented).


    PNG
    media_image1.png
    713
    816
    media_image1.png
    Greyscale

Figure 1: Annotation of Park Figure 4 showing the first axis, the second axis, and the third axis, as well as the first sealing element and the second sealing element along the first sealing line and the second sealing line, respectively.

While Park discloses that the first housing part may be made from a synthetic resin or metallic material (Paragraph [0038]), and the second housing part may be made from metallic material (Paragraph [0051]), and that the two housing parts are made through injection molding (Paragraph [0038]), Park fails to explicitly disclose that the first housing part and the first sealing element are formed from a same first material and that the second housing part and the second sealing element are 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Park to incorporate the teachings of Kim to include the first housing part and first sealing element being made from a same first material, and a second housing part and second sealing element being formed from a same second material. Doing so would simplify the design of the device and increase the ease of manufacturing of the two housing parts. Therefore, applying the use of a same material to form a housing part and a sealing element to Park would constitute combining prior art elements according to known methods to yield predicable results. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have tried forming a housing part and its corresponding sealing element from a same material as it would merely be choosing from a finite number of identified, predictable solutions (they are either formed from the same material or formed from different materials), with a reasonable expectation of success.
Regarding claim 2, Park in view of Kim teaches the device of claim 1 wherein the first housing part (Park, 101a) comprises a first sealing surface wherein, in the coupled state, the second sealing element (125c) seals against the first sealing surface (117b) and wherein the second housing part (102) comprises a second sealing surface, where, in the coupled state the first sealing element (117a) seals against the second sealing surface (see examiner annotated Figure 1). 

Regarding claim 4, Park in view of Kim, as shown in Examiner Figure 1 above (annotated Figure 4 of Park), depicts the first and second sealing surfaces being offset from one another. One of ordinary skill in the art before the effective filing date would recognize the space in between these two sealing surfaces, where the first and second protrusion slide, as being a gap between the first and second sealing surfaces.
Regarding claim 5, Park in view of Kim teaches the medical device according to claim 4. However, Park in view of Kim does not explicitly disclose the first protrusion protruding from the first sealing surface by a first height, h1, the second protrusion protruding from the second sealing surface by a second height, h2, and the first height h1 the second height h2 and the width w of the gap are all equal to each other. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the height of the first protrusion equal to the height of the second protrusion, such that the first height, second height, and width of the gap are all equal to each other. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious, through routine optimization, make the height of the first protrusion equal to the height of the second protrusion, therefore making the width of the gap equal to the two heights.

Regarding claim 8, Park in view of Kim teaches that the rear of the first housing part (Park, 101a) may comprise a mounting recess for receiving a battery pack (paragraph 0041). Furthermore, as shown in Figure 1, the second housing part (comprising elements 121, 123, 125, 127, and 129) may be slidably attached to cover the rear portion of the first housing part (paragraph 0019 and paragraph 0038). Therefore, Park in view of Kim teaches the device of claim 1 wherein the first housing part contains an open compartment configured to receive at least one electrical component, and the second housing part, in the coupled state, covers the open compartment.
Regarding claim 11, Park in view of Kim teaches the device of claim 1 wherein the housing includes a linear sliding mechanism (Park, Figure 4), the sliding mechanism having a sliding receptacle (117b) disposed on the first housing part (101a) and a sliding guide rail (125c) disposed on the second housing part (102) wherein the sliding receptacle (117b) and the sliding guide rail (125c) together form a sliding connector configured for establishing a releasable mechanical connection between the first housing part and the second housing part (paragraph 0045).
Regarding claim 13, Park in view of Kim discloses a method for assembling a medical device (Park Figure 1, 4 and 5) comprising providing a first housing part (101a) having a first sealing element (117a) wherein the first housing part and the first sealing element are formed from a same first material (Kim paragraph 0213) and wherein the first sealing element forms at least one first protrusion; providing a second housing part (102) having a second sealing element (125c) wherein the second housing part and the second sealing element are formed from a same second material (Kim paragraph 0213) and wherein the second sealing element forms at least one second protrusion; and releasably coupling the first housing part and the second housing part to each other such that the first housing part and the 
Claim 14 is a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP section 2113). The process of manufacturing the first and second housing parts by injection molding implies no additional structural elements to the claimed housing parts of claim 13. In addition, Park teaches that the first and second housing part may be manufactured by injection molding methods (paragraph 0038). Therefore, Park in view of Kim teaches all the structural elements of claim 14, as discussed in regard to claim 13. 
Regarding claim 15, Park in view of Kim depicts (Park, Figure 5) the first housing part (101a) and the first sealing element (117a) being one, integral piece, and the second housing part (102) and second sealing element (125c) being one, integral piece. Park also depicts (Figure 5) the first housing part and second housing part being separate pieces, and discloses that the two pieces are coupled to each other using a slide method (and are therefore not integrally coupled; paragraph 0038). In addition, Park describes different manufacturing processes and materials for the first housing part (paragraph 0038) and the second housing part (paragraph 0019, 0038, and 0051). Therefore, Park in view of Kim teaches the method of claim 13 wherein the first housing part and the first sealing element are manufactured as one piece and the second housing part and the second sealing element are manufactured as one piece.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim as applied to claim 2 above, and further in view of Yang (WO-2017190348-A1, translation previously presented).

Yang (Figure 1) teaches a wearable device having a housing (1 and 2) wherein the housing comprises: a first housing part (1) having a first sealing element; a second housing part (2) having a second sealing element; wherein the first housing part and the second housing part are releasably couplable to each other and are configured to form a coupled state (page 1-2, lines 34-39); wherein the second housing part (2) defines a groove (221 and 211; shown more clearly in Figure 3) configured for collecting fluids and wherein the groove forms a recess in the flat surface of the second housing part. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Kim to include an intermediate space between the first sealing element of the first housing part and the second sealing element of the second housing part for collecting fluid on flat surface of the first sealing surface as in Yang, such that the groove is adjacent to the first protrusion. Doing so would allow dirt, dust, and other fluids to be collected and easily cleaned out of the space between the two sealing surfaces, preventing dirt from accumulating and affecting the function of the electronic components of Park (Yang page 1, lines 28-32).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim and Yang.
Regarding claim 10, Park teaches a medical device having a housing (Park, Figure 1 and 4-5), wherein the housing comprises: a first housing part (101a) having a first sealing element; a second housing part (102) having a second sealing element; wherein the first housing part and the second housing part are releasably couplable to each other (Paragraphs [0019], [0038]) and are configured to form a coupled state (Paragraph [0037]); wherein the first sealing element forms a first protrusion (Figure 4, 117a) protruding from a flat surface on the first housing part; wherein the second sealing 
However, although Park discloses that the first housing part may be made from a synthetic resin or metallic material (paragraph 0038), and the second housing part may be made from metallic material (paragraph 0051), and that the two housing parts are made through injection molding (paragraph 0038), it does not explicitly state whether or not the materials used to form the first and second sealing elements part are formed from the same material as the housing part.
Kim discloses an electronic device (Figure 6) comprising of a first housing part (300) having a sealing element (311) forming a first protrusion that seal against a second housing part (110) to block penetration of liquids from the outside (paragraph 0086). Kim teaches that the sealing element (311) may be formed from the same material as the housing structure (300; paragraph 0213). Therefore, Kim teaches of a device wherein a housing part and a sealing element are formed from a same material.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Park to incorporate the teachings of Kim to include the first housing part and first sealing element being made from a same first material, and a second housing part and second sealing element being formed from a same second material. Doing so would simplify the design of the device and increase the ease of manufacturing of the two housing parts. Therefore, applying the use of a same material to form a housing part and a sealing element to Park would constitute combining prior art elements according to known methods to yield predicable results. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have tried forming a housing part and its corresponding sealing element from a same material as it would merely be choosing from a finite number of identified, predictable solutions (they are either formed from the same material or formed from different materials), with a reasonable expectation of success.

Yang (Figure 1) teaches a wearable device having a housing (1 and 2) wherein the housing comprises: a first housing part (1) having a first sealing element; a second housing part (2) having a second sealing element; wherein the first housing part and the second housing part are releasably couplable to each other and are configured to form a coupled state (page 1-2, lines 34-39); wherein the second housing part (2) defines a groove (221 and 211; shown more clearly in Figure 3) configured for collecting fluids and wherein the groove forms a recess in the flat surface of the second housing part. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park in view of Kim to include a groove for collecting fluid on flat surface of the first sealing surface as in Yang, such that the groove is adjacent to the first protrusion. Doing so would allow dirt, dust, and other fluids to be collected and easily cleaned out of the space between the two sealing surfaces, preventing dirt from accumulating and affecting the function of the electronic components of Park (Yang page 1, lines 28-32). Park in view of Kim and Yang teaches that the 
Regarding claim 9, Park in view of Kim and Yang teaches that the second housing part (Park, 102) may be slidably coupled to first housing part (101a; Paragraph [0019] and [0038]). The second housing part can form a lid to cover electronic components mounted on the back of the first housing part (Figure 1; Paragraph [0049]). Furthermore, as shown in Figure 4, the first sealing element (117a) and the second sealing element (125c) each extend transverse to a sliding direction of the second housing part.
Response to Arguments
Applicant's arguments filed 05 January 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the 35 U.S.C. 103 rejection set forth in the previous office action (Applicant’s Remarks, Pages 7-11), Park in view of Kim teaches the amended limitations of claims 1, 9, and 13, wherein Figure 4 of Park defines a first axis, a second axis, and a third axis, as claimed by the Applicant (see examiner annotated Figure 1).
Regarding the Applicant’s arguments that Yang teaches a recess that is different than that claimed in claim 10, Yang similarly teaches that the recess as used in the 35 U.S.C. 103 rejection above is used to allow water, dust and/or dirt to be swept into the recess by the relative sliding action of the housing parts (specifically as shown in Figures 3 and 4, the surface of the detachable component 2 facing the second end of the vent 11 is provided with a first recessed portion, and the first recessed portion is 
Regarding the amended limitations of claim 10, Park in view of Kim and Yang, Park in view of Kim and Yang were previously used to teach the similarly written cancelled claims 16 and 17, see 35 U.S.C. 103 rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791